3:08-cr-00590-CMC         Date Filed 06/11/19      Entry Number 1854         Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION


United States of America,           )                Cr. No. 3:08-590 (CMC)
                                    )
              v.                    )
                                    )                ORDER
Vicente Sepulveda, Jr.,             )
                                    )
                      Defendant.    )
___________________________________ )

       This matter is before the court on Defendant’s motion requesting termination of supervised

release. ECF No. 1853. The United States Probation Office is opposed to early termination.

       Title 18 United States Code Section 3583(e) provides that

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and (a)(7)—

       (1) terminate a term of supervised release and discharge the defendant released at
           any time after the expiration of one year of supervised release, pursuant to the
           provisions of the Federal Rules of Criminal Procedure relating to the
           modification of probation, if it is satisfied that such action is warranted by the
           conduct of the defendant released and the interest of justice . . . .

Considerations contained in § 3553 include, inter alia, the nature and circumstances of the offense

and the history and characteristics of the defendant; the ability to afford adequate deterrence to

criminal conduct; the need to protect the public from further crimes of the defendant; and the need

to provide the defendant with needed educational or vocational training, medical care, or other

correctional treatment in the most effective manner. 18 U.S.C. § 3553.

       “The plain language of the statute illustrates that § 3583(e), in the typical case, allows a

conduct-based inquiry into the continued necessity for supervision after the individual has served
3:08-cr-00590-CMC          Date Filed 06/11/19        Entry Number 1854         Page 2 of 2




one full year on supervised release.” United States v. Pregent, 190 F.3d 279, 282-83 (4th Cir.

1999). However, the statute

       is not exclusively limited to considerations of conduct. The language of the statute
       notes that the district court ‘may’ terminate supervised release ‘if it is satisfied that
       such action is warranted by the conduct of the defendant released and the interest
       of justice.’ The phrase ‘the interest of justice’ does give the district court latitude
       to consider a broad range of factors in addition to an individual’s behavior in
       considering whether to terminate the supervised release period.

Id. at 283 (citation omitted).

       Defendant has completed approximately 18 months of his three-year period of supervised

release. Probation notified the court it does not support early termination because Defendant’s

mother, a co-defendant in the case, remains a fugitive. Probation also noted Defendant is not on

low-risk supervision, as he alleged in his motion. For these reasons, Defendant’s motion is denied.

       IT IS SO ORDERED.

                                                               s/Cameron McGowan Currie
                                                               CAMERON MCGOWAN CURRIE
                                                               Senior United States District Judge
Columbia, South Carolina
June 11, 2019




                                                  2
